Citation Nr: 1737823	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  15-30 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for a pelvic disorder, including pelvic stress disorder with arthritis.

3.  Entitlement to service connection for scoliosis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, bipolar disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991 in the United States Army, with a period of active duty for training from February 1982 to November 1982, and service in the Army National Guard of Louisiana from October 1980 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The psychiatric claim was developed as two separate claims, one for depression, anxiety, and bipolar disorder, and another for PTSD.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the claims have been combined and characterized to include any psychiatric disorder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Veteran must be provided with VCAA notice regarding the methods for substantiating a psychiatric claim related to a personal assault stressor.  She has not been supplied with notice under 38 C.F.R. § 3.304(f)(5) that adequately describes the available types of evidence to corroborate her stressor, military sexual trauma.  This notice is required, particularly given that some of her service treatment records (STRs) are missing.  See March 2011 Formal Finding of Unavailability.  

In a July 2015 VA Form VA 21-526b, the Veteran stated she receives treatment at the VA Medical Center (VAMC) in New Orleans, Louisiana.  While the claims file contains numerous VA treatment records from the Alexandria facility, the file does not contain any treatment records from the New Orleans VAMC.  These records must be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

The STRs contain documentation of the disorders on appeal, but the character of the Veteran's service on the dates of these STRs is unknown.  The exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran must be verified for the record.

VA examinations are also needed for the claims.  The record contains current documentation of carpal tunnel syndrome, including in July 2013.  An April 1992 Report of Medical Examination contains a note that the Veteran's hands were tingly.  A May 2008 Health Assessment documented carpal tunnel syndrome.  A VA examination has not been provided and must be afforded.

As for the claim for a pelvic disorder, the record does not document a current disorder.  If the VAMC records obtained on remand document such a disorder, a VA examination should be provided, given the Veteran's pelvic and gynecological complaints in July 1982, December 1990, and July 1995. 

As for the claim for scoliosis, the record documents current scoliosis, including on x-ray in May 2015.  The Veteran sustained back injuries in service, as documented in the February 2012 rating decision awarding service connection for chronic low back strain with lumbar degenerative disc disease.  A medical opinion is needed to address the implications of whether the Veteran's scoliosis constitutes a congenital disease or congenital defect, or if not, its relationship to service.
As for the claim for an acquired psychiatric disorder, a July 2011 VA examiner diagnosed bipolar disorder and PTSD.  The examiner linked the Veteran's PTSD to her uncorroborated military stressor.  However, in a June 2001 Report of Medical History, the Veteran reported having depression or excessive worry.  A May 2008 Health Assessment documented depression.  These records were not discussed by the July 2011 examiner.  A further opinion addressing whether this symptomatology may be related to the current psychiatric disorder must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA notice regarding the methods for substantiating a claim for PTSD related to a personal assault stressor.  Notify the Veteran regarding the potential submission of the various alternative forms of evidence (evidence other than service records) to corroborate her report of an in-service sexual assault.  

2.  Associate with the claims file all VA treatment records from the VAMC in New Orleans, Louisiana.

3.  Contact the National Personnel Record Center and/or the appropriate service entity and request that (1) it identify the exact dates for all periods of active duty, active duty for training, and inactive duty for training performed by the Veteran, and (2) forward any and all service treatment records associated with such duty that are not already incorporated in the record.  

4.  Afford the Veteran a VA examination addressing the etiology of her carpal tunnel syndrome.  
The examiner should opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's current carpal tunnel syndrome is related to her service.  

In doing so, the examiner must consider the April 1992 Report of Medical Examination noting that the Veteran's hands were tingly, and the May 2008 Health Assessment documenting carpal tunnel syndrome.

5.  If, and only if, the VAMC records obtained on remand document a current pelvic disorder, afford the Veteran a VA examination addressing the etiology of the disorder.

The examiner should opine on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's pelvic disorder is related to her service.  

In doing so, the examiner must consider the pelvic and gynecological complaints in July 1982, December 1990, and July 1995.

6.  Afford the Veteran a VA examination addressing the etiology of her scoliosis.  

The examiner must answer the following questions:  

(a)  Does the Veteran's scoliosis constitute a congenital defect or a congenital disease?  (Generally, a congenital abnormality that is progressive in nature and subject to improvement or deterioration is considered a "disease."  A "defect" is a hereditary condition that cannot change.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014)).

(b) If a defect, was it subject to a superimposed disease or injury during active duty service resulting in additional disability?

(c) If a disease, did it worsen in severity during service?  If so, was the increase in severity consistent with the natural progression of the disease or did the increase represent a permanent worsening, or "aggravation," of the disease beyond its natural progression?

(d) If not congenital, it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's scoliosis is related to her service?  

7.  Afford the Veteran a VA examination addressing the etiology of her psychiatric disorders.  

For each current psychiatric disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.  

In doing so, the examiner must consider the June 2001 Report of Medical History in which the Veteran reported having depression or excessive worry, and the May 2008 Health Assessment documenting depression.  

8.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and her representative should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



